Name: Commission Regulation (EEC) No 2892/80 of 7 November 1980 amending Regulation (EEC) No 2391/80 on the application of the additional measures applicable to holders of long-term contracts for certain table wines for the 1979/80 wine-growing year and amending Regulation (EEC) No 2325/80
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 299/ 12 Official Journal of the European Communities 8 . 11 . 80 COMMISSION REGULATION (EEC) No 2892/80 of 7 November 1980 amending Regulation (EEC) No 2391 /80 on the application of the additional measures applicable to holders of long-term contracts for certain table wines for the 1979/80 wine-growing year and amending Regulation (EEC) No 2325/80 Whereas the Management Committee for Wine has not delivered an opinion within the time limit set by its chairman , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation ( EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ( ] ), as last amended by Regulation (EEC) No 1 990/80 (2), and in particular Article 12 (4) thereof, Whereas the quantities of table wine available at present are greatly in excess of the normal level when the market is in balance ; whereas the most appro ­ priate means for re-establishing balance , by reducing the supply, is distillation ; Whereas steps should also be taken to ensure that sale of the alcohol produced by distillation of table wines does not upset the market for that product ; Whereas it seems that the intervention measure which best complies with the two above requirements is the distillation provided for under Article 12 of Regula ­ tion (EEC) No 337/79 , since it involves a precise limit on the maximum quantity of table wine that may be distilled ; whereas a decision to apply the said Article 12 has already been taken during the present marketing year by Commission Regulation (EEC) No 2391 /80 (3 ) ; whereas Article 1 ( 1 ) (a) and (2) (a) of the said Regulation allows holders of long-term storage contracts for table wines of types A I , R I and R II and for wines in close economic relationship with them to undertake distillation of up to 50 % of the quantity of wine contracted for ; whereas in view of the situation described above , the said percentage should be fixed at 100 for table wines of type A I and at 74 for table wines of types R I and R II ; Whereas the long-term storage contracts subject to the provisions of the said Regulation expire on or before 15 November 1980 ; whereas, in order that this Regu ­ lation may have the anticipated effect on the table wine market, it is necessary to replace the time limits provided for in Articles 4 ( 1 ) and 10 ( 1 ) of Commis ­ sion Regulation (EEC) No 2325/80 (4 ) by a single date, and to provide for the necessary adjustments to the storage contracts referred to in Article 2 (2) (b) thereof ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2391 /80 is hereby amended as follows : 1 . In Article 1 ( 1 ) (a), ' 50 % ' is replaced by ' 100 % '. 2 . In Article 1 (2) (a), ' 50 % ' is replaced by '74 % '. Article 2 Where use is made of the additional distillation possi ­ bilities provided for in Article 1 , the storage contracts already concluded, as referred to in Article 2 (2) (b) of Regulation (EEC) No 2325/80 , shall be considered, with effect from the date of entry into force of this Regulation , as covering only the quantity of wine not so distilled . Article 3 Regulation (EEC) No 2325/80 is hereby amended as follows : 1 . Article 4 ( 1 ) is replaced by the following : ' 1 . Applications for approval of the contracts referred to in Article 1 of Regulation (EEC) No 343/79 shall be made not later than 31 December 1980 .' 2 . The first subparagraph of Article 10 ( 1 ) is replaced by the following : ' 1 . The contracts referred to in Article 2 (2) (b) must be concluded not later than 31 December 1980 .' Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 November 1980 . (!) OJ No L 54, 5 . 3 . 1979 , p. 1 . ( 2 ) OJ No L 195, 29 . 7 . 1980 , p. 6 . ( 3 ) OJ No L 245, 17. 9 . 1980 , p . 8 . h) OJ No L 234 , 5 . 9 . 1980 , p . 17 . 8 . 11 . 80 Official Journal of the European Communities No L 299 / 13 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 November 1980 . For the Commission Finn GUNDELACH Vice-President